Case 1:19-cv-00609-MSM-LDA Document9 Filed 12/05/19 Page 1 of 1 PagelD #: 50

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

THE GASPEE PROJECT, et al
Vv

. C.A. No. 19-CV-00609
DIANE C. MEDEROS, et al

WAIVER OF THE SERVICE OF SUMMONS
To: Caroline R. Thibeault, Esq.

I have received your request to waive service of a summons in this action along with a copy of the
complaint, two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the
court’s jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or
of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule
12 within 60 days from December 4, 2019, the date when this request was sent (or 90 days if it was sent outside
the United States). If I fail to do so, a default judgment will be Cy against me or the entity I represent.

 

Date: December 4, 2019 .
Signature of the attorney or unrepresented party
Diane C. Mederos, Stephen P. Erickson, Cr I
Jennifer L. Johnson, Richard H. Pierce, Michael Field, Deputy Attorney General
Dr. Isadore S. Ramos, Davis H. Sholes, and {| 3@)-#-South Main Street
William E. West, in their official Providence, RI 02903
Capacities as members of the Rhode Island MField@riag.ri.gov
State Board of Elections 401-274-4400 ext. 2380

 

Printed name of party waiving service of summons

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary
expenses of serving a summons and complaint. A defendant who is located in the United States and who fails to return a
signed waiver of service requested by a plaintiff located in the United States will be required to pay the expenses of service,
unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper
venue, or that the court has no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a
motion under Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you
are allowed more time to respond than if a summons had been served.
